Citation Nr: 0313827	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the cause of the 
veteran's death.  

It is noted that, in connection with her current appeal, the 
appellant requested and was scheduled for a personal hearing 
before a Veterans Law Judge at the RO.  Although she was 
notified of the time and date of the hearing by mail, she 
failed to appear and neither furnished an explanation for her 
failure to appear nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2002), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  


REMAND

Under regulations issued after the enactment of the VCAA, and 
at the direction of the Secretary, the Board began conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

Consistent with these new duty-to-assist regulations, after 
reviewing the veteran's case upon its return from the Court, 
the Board determined that additional evidentiary development 
was warranted.  In February 2002, the Board began this 
evidentiary development, pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain an appellant's 
waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In accordance with a February 2002 development memorandum, 
the Board obtained information from the National Personnel 
Center, including additional service medical records.  This 
evidence has not been considered by the RO.  In light of the 
new judicial precedent discussed above, the Board is 
compelled to remand the veteran's case to the RO.

The Board also notes that additional evidentiary development 
is warranted prior to further consideration of the veteran's 
appeal.  Specifically, it is noted that VA's duties under the 
VCAA include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  Given the nature of this case, the Board 
believes that a medical opinion is necessary regarding the 
cause of the veteran's death.  

The issue in this case is entitlement to service connection 
for the cause of the veteran's death from lung cancer.  The 
appellant initially argued that the veteran's lung cancer was 
causally related to his active service as she claims he was 
exposed to radiation during the Korean War.  The veteran's 
service medical and personnel records, however, contain no 
indication of radiation exposure.  Pursuant to a development 
request from the Board, the National Personnel Records Center 
responded that there is no information on file showing that 
the veteran was exposed to radiation in service.  

In addition, the appellant claims that the veteran first 
began smoking in service and that his fatal lung cancer is 
related to his smoking.  In that regard, the Board notes that 
for claims filed prior to June 8, 1998, such as this one, VA 
General Counsel has held that direct service connection may 
be established for disability shown to result from tobacco 
use during active service.  VA O.G.C. Prec. Op. No. 2-93 
(Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  To establish 
entitlement, the record must contain medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service.  
Id; see also Davis v. West, 13 Vet. App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

In this case, the appellant has indicated that the veteran 
began smoking in service and continued to smoke two to four 
packs daily until February 1990.  He died in August 1995 from 
lung cancer.  The record currently contains no medical 
opinion regarding the etiology of the veteran's fatal lung 
cancer, including whether it is causally related to the 
veteran's active service, including smoking in service.  
Additional development is therefore needed.  

Additionally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO should forward the claims 
folder to a VA physician for the purpose 
of obtaining an opinion regarding the 
etiology of the veteran's fatal lung 
cancer, to include stating whether it is 
at least as likely as not that such lung 
cancer was causally related to the 
veteran's period of active service or any 
incident therein, including in-service 
smoking.  The physician should also set 
forth an opinion as to whether it is at 
least as likely as not that the veteran 
developed nicotine dependence during 
service.  If so, the physician should 
offer an opinion as to whether nicotine 
dependence may be considered to be a 
proximate cause of the veteran's fatal 
lung cancer.  In rendering this medical 
opinion, the examiner should specifically 
reference the evidence of record and 
provide a complete rationale for any 
opinion expressed.

2.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Also, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  

After conducting any additional indicated development, the RO 
should readjudicate the claim.  If the benefit requested on 
appeal is not granted to the appellant's satisfaction, the RO 
should issue a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




